Exhibit 99.1 B2Gold Corp. Announces Results of Vote for Election of Board of Directors Vancouver, July 17, 2015 – B2Gold Corp. (TSX: BTO, NYSE MKT: BTG, NSX: B2G) (“B2Gold” or the “Company”) is pleased to announce the voting results from the election of its Board of Directors at the Company’s annual general and special meeting of shareholders (the “Meeting”) held on June 12, 2015.The director nominees listed in the Management Information Circular dated May 8, 2015 were elected as directors of B2Gold at the Meeting.Detailed results of the vote are set out below: Nominee Name Total Votes in Favour (%) Total Votes Withheld / Abstained (%) Outcome of Vote Clive Johnson 664,483,721(96.86%) 21,563,332(3.14%) Approved Robert Cross 646,980,079(94.31%) 39,066,974(5.69%) Approved Robert Gayton 569,590,100(83.02%) 116,456,953 (16.98%) Approved Barry Rayment 666,474,782(97.15%) 19,572,271(2.85%) Approved Jerry Korpan 685,141,155(99.87%) 905,898(0.13%) Approved Bongani Mtshisi 684,981,151(99.84%) 1,065,902(0.16%) Approved Kevin Bullock 652,262,187(95.08%) 33,784,866(4.92%) Approved Mark Connelly 645,823,310(94.14%) 40,223,743(5.86%) Approved The resolutions with respect to the Appointment of Auditors, the Amended and Restated Stock Option Plan and the Restricted Share Unit Plan were also approved by the shareholders of the Company at the Meeting. About B2Gold B2Gold is a Vancouver based gold producer with four mines (two in Nicaragua, one in the Philippines and one in Namibia) and a strong portfolio of development and exploration assets in Mali, Nicaragua, Burkina Faso and Colombia. ON BEHALF OF B2GOLD CORP. “Clive T. Johnson” President and Chief Executive Officer For more information on B2Gold please visit our website at www.b2gold.com or contact: Ian MacLean Shaun Johnson Vice President, Investor Relations
